Citation Nr: 0514202	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  00-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition.

ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The  appellant had a period of active service from May 1956 
to May 1959 and a period of service in the Army National 
Guard from July 1973 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina (NC), that denied the  
appellant's claim of entitlement to service connection for a 
heart condition.  The  appellant perfected a timely appeal of 
this matter.

In August 2003, the Board remanded this matter for further 
development and adjudication.  This having been completed, 
the matter is again before the Board.


FINDINGS OF FACT

The appellant's heart condition was not manifested in active 
service or during a period of active duty for training or 
inactive duty training, and is not shown to be otherwise 
related to the appellant's service.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by active 
military service, active duty for training, or inactive duty 
training.  38 U.S.C.A. §§ 101(16), (21), (22), (23) and (24), 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in January 2003 
and April 2004, provided the appellant with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the appellant was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was informed that this evidence could consist of medical 
records or medical opinions.  The appellant was also told to 
send to VA any medical reports that he may have.

By way of a May 1999 rating decision, an October 1999 
Statement of the Case, and April 2002 and March 2005 
Supplemental Statements of the Case, the RO advised the 
appellant of the basic law and regulations governing service 
connection claims, and the basis for the denial of the 
appellant's claim.  These documents, as well as the RO's 
January 2003 and April 2004 letters to the appellant, also 
specifically informed the appellant of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the appellant's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the March 2005 
Supplemental Statement of the Case and also prior to the 
transfer and certification of the appellant's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant had 
time to consider the content of the notice and respond with 
any additional evidence or information relevant to the claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the appellant.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection 
for a heart condition.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the appellant's medical and personnel 
records from his service in the National Guard, post-service 
medical evidence, lay statements submitted by family, friends 
and fellow National guardsmen, and statements submitted by 
the appellant in support of his claim.  In this regard, the 
Board notes that, despite diligent efforts, the  appellant's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC) because they were 
apparently destroyed in the 1973 fire at that facility.  All 
attempts by VA to obtain pertinent records from alternate 
sources have been futile.  The Board also notes that the RO 
assisted the appellant in developing and attempting to 
retrieve medical and treatment records from physicians and 
medical facilities identified by the appellant.  Moreover, in 
the Board's August 2003 remand, the RO was requested to 
search for treatment records from 1956 and 1957 from the 
Portsmouth Naval Hospital, Portsmouth, Virginia related to 
the appellant's heart condition.  A response was received 
from this facility indicating that no outpatient records were 
available for the appellant and that any outpatient records 
were forwarded to National Personnel Records Center in St. 
Louis.  In addition, in May 2004 and March 2005, the 
appellant submitted statements to the RO indicating that 
there is no additional evidence and that VA should proceed 
with the case.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim.  Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

Analysis

In the first instance, the Board notes that it has reviewed 
the medical and lay evidence of record and, because it is 
clear that the appellant suffers from a heart condition, to 
include arteriosclerotic heart disease status post myocardial 
infarction, the Board will focus on the evidence that relates 
to whether his condition was incurred in or aggravated by his 
period of active service, active duty for training, or 
inactive duty training.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active, military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "Active, 
military, naval, or air service" constitutes (i) active 
duty, (ii) any period of active duty for training during 
which the claimant was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (iii) 
any period of inactive duty training during which the 
claimant was disabled or died from an injury incurred or 
aggravated in the line of duty, or from an acute myocardial 
infarction , a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  See 38 U.S.C.A. § 101(24) 
and 38 C.F.R. § 3.6(a).  The Court has interpreted the 
provisions of 38 U.S.C.A.     § 101(24) as meaning that 
active duty for training will not be considered "active 
military, naval or air service" unless the claimant has 
previously established service connection for a disability 
incurred in such service.   Mercado-Martinez v. West, 11 Vet. 
App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 469-
70 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Without service connection, the claimant would not 
achieve veteran status for purposes of that claim, 
38 U.S.C.A. § 101(2), (24), 1110; Mercado-Martinez, 11 Vet. 
App, at 419, and is therefore also not entitled to the 
presumption of soundness set out in 38 U.S.C.A. § 111.  See 
Paulson, 7 Vet. App. at 470.

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  For certain chronic diseases, including 
hypertension and heart disease, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for hypertension and 
heart disease is one year.  For purposes of this presumption, 
"service" means 90 days active, continuous service 
beginning after December 31, 1946.  38 C.F.R. § 3.307(a)(1).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that service connection is not warranted for the appellant's 
heart condition.  

First, with respect to the appellant's active service between 
May 1956 and May 1959, the Board reiterates that the  
appellant's service medical records could not be obtained 
from the NPRC because they were apparently destroyed in the 
1973 fire at that facility, and that the RO's diligent 
efforts to obtain the service medical records proved be 
futile.  The Board recognizes its heightened duty to explain 
its findings and conclusions and to consider benefit of the 
doubt and corroborative testimony such as buddy statements in 
cases where records are unavailable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992); see also Veterans Benefits Administration 
Manual M21-1, part VI, (Manual) paragraph 7.25(b).  

Here, the record contains no medical evidence that the 
appellant suffered from a heart condition during his period 
of active service or within one year thereof.  The  appellant 
states that he felt "chest discomfort" in late 1956 or 
early 1957 and was seen at the Portsmouth Naval Hospital for 
these complaints.  Despite efforts to retrieve these medical 
records, however, no evidence has been retrieved 
corroborating the appellant's statement.  In addition, the 
Board notes that in several medical reports included in his 
claims file, the appellant is noted to have had no heart 
problems or related symptoms until December 1979, the time of 
his first heart attack.  A lay statement of his wife, 
submitted to the RO in February 1999 also indicates that the 
appellant had been active and healthy prior to his 1979 heart 
attack.  In June 1986 a Medical Evaluation Board found that 
the appellant had no prior cardiac history until December 
1979 when he was hospitalized with an acute anterior 
myocardial infarction.  

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the appellant's heart 
condition had its onset in service or within one year after 
service.  There is no medical evidence in the record 
indicating that his current condition is related to his 
active military service.  Rather, the medical evidence notes 
that there were no symptoms of a heart condition prior to 
December 1979 when the appellant sustained his first heart 
attack.  In this regard, the Board notes that, although the 
appellant may recall experiencing chest discomfort on active 
duty, as a layperson he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The  appellant is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology for his condition.  And, without medical evidence 
linking his condition with his active duty service, there is 
no basis upon which to establish service connection.  Service 
connection for a heart condition on this basis must therefore 
be denied.  

Second, with respect to the  appellant's National Guard 
service between 1973 to 1988, the appellant argues that, 
because his second heart attack occurred within one year of 
his period of active duty for training in July and August 
1987, that he should be granted presumptive service 
connection for his heart condition.  Here, the Board notes 
that when a heart condition becomes manifest to a degree of 
10% or more within one year from the date of termination of 
service, that disease will be rebuttably presumed to have 
been incurred in service, even though there is no evidence of 
the disease during the period of service.  38 U.S.C.A. 
§ 1112, 1113, 1137; 38 C.F.R. § 3.307(a), 3.309(a) (2004).  
For purposes of this presumption, "service" means 90 days 
or more active, continuous service during a period of war or 
during peacetime after December 31, 1946.  38 C.F.R. 
§ 3.307(a)(1).  Here, the Board notes that the appellant did 
not have 90 days active, continuous service within a year 
prior to either of his heart attacks.  The appellant is 
therefore not entitled to presumptive service connection 
under 38 C.F.R. § 3.307.  In addition, the Board also notes 
that, for purposes of his National Guard service, the 
appellant has not established service connection for any 
disability.  The appellant therefore does not qualify as a 
"veteran" for purposes of this service within the meaning 
of applicable laws and regulations.  And since the appellant 
has not established his status as a "veteran" for purposes 
of his National Guard service, for this reason also the one-
year presumption under 38 C.F.R. § 3.307 and 3.309 for a 
heart condition is not available to him.  See 38 C.F.R. 
§ 3.307(a)(1) (presumption applies to veterans who have 
service of 90 days or more); see also Paulson v. Brown, 7 
Vet. App. 466, 469-70 (1995); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

Because the one-year presumption under 38 C.F.R. § 3.307 and 
3.309 for a heart condition is not available to him, the 
appellant must therefore demonstrate that his heart 
condition, to include his two heart attacks in December 1979 
and October 1987, was caused by, had its onset during, or was 
aggravated by a period of active duty for training or 
inactive duty training.  38 C.F.R. § 3.303.

Here, the term "active duty for training" means, in 
relevant part, full-time duty in the Armed Forces performed 
by Reserves for training purposes, and authorized travel to 
and from such service.  38 U.S.C.A. § 101(23).  "Inactive 
duty training" means, in relevant part, duty of various 
kinds prescribed for Reserves by the Secretary under various 
provisions of law, and special additional duties authorized 
for Reserves by the Secretary concerned and performed by them 
on a voluntary basis in connection with the prescribed 
training and maintenance activities of the units to which 
they are assigned.  "Inactive duty training" does not 
include work or study performed in connection with 
correspondence courses, or attendance at an educational 
institution in an inactive status.

In this respect the record is clear, and the appellant does 
not contend otherwise, that neither the appellant's December 
1979 heart attack nor his October 1987 heart attack occurred 
during a period of active duty for training or inactive duty 
training.  Without more, therefore, service connection is not 
available for the appellant's heart condition.

The appellant, however argues that his October 1987 heart 
attack was induced or caused by a period of active duty for 
training that took place in July/August 1987.  He contends 
that he participated in annual training from July 23, 1987 to 
August 8, 1987 in Egypt, and that the harsh conditions of 
this training precipitated his October 1987 heart attack.  
Essentially, the appellant argues that his October 1987 
myocardial infarction was the result of aggravation of his 
existing heart condition that took place during his 
deployment to Egypt in July and August 1987.

The record in this case indicates that the appellant did 
participate in this training.  A lay statement dated in 
August 2003 submitted on behalf of the appellant from his 
company commander at the time also confirmed the appellant's 
contention that conditions were harsh.  Specifically, the 
appellant's commander wrote that "the deployment was very 
difficult and that the temperatures and conditions were 
extreme.  The Company did not have adequate tentage or cots 
for each soldier.  We performed force protection missions 
around the clock in very high heat."  The appellant alleges, 
in a statement to his private physician dated in November 
1999 that he was exposed to extreme heat and long hours.  He 
also indicated to his doctor, in the same November 1999 
report, that he had several episodes of chest pain while in 
Egypt.

While the Board does not doubt that the conditions in Egypt 
in July and August of 1987 may have been difficult for the 
appellant, the Board does not agree that the medical evidence 
supports a finding that the appellant's heart condition was 
aggravated during the two plus week deployment in July and 
August 1987 thereby causing or precipitating his October 1987 
heart attack.  

As the record makes clear, the appellant suffered an acute 
anterior myocardial infarction in December 1979.  It is clear 
therefore that the appellant's heart condition did not have 
its onset during July/August 1987, but rather developed prior 
to December 1979.  Since that time, the extensive medical 
records contained in the appellant's claims file indicate 
that the appellant kept watch on his condition.  In June 
1986, a Medical Evaluation Board found that since December 
1979, the appellant's condition was noted to be uncomplicated 
with no episodes of chest discomfort since his December 1979 
myocardial infarction.  He was noted to be asymptomatic on a 
beta-blocker.  The Evaluation Board recommended that the 
appellant be followed yearly with treadmill stress tests.  It 
was also recommended that, in order to remain on active duty 
status, the appellant must avoid heavy exertion, be allowed 
to exercise at his own pace, and not be assigned to isolated 
areas.  And several reports in the record indicate that the 
appellant was taking medication for his condition since 
December 1979 and that the appellant engaged in regular 
exercise appropriate for his condition.  The Board finds 
therefore that the appellant was aware of his heart condition 
and took active steps to monitor and assist in the care of 
his condition since December 1979.  

The appellant argues, however, that despite the care that he 
had been taking with his health since December 1979, the 
stress of the July/August 1987 deployment was enough to 
aggravate his condition and cause his October 1987 heart 
attack.  In support, the appellant submitted a November 1999 
report from his private physician.  In this report, the 
appellant's physician stated that in July and August 1987 the 
appellant was involved in a very stressful tour of duty in 
Egypt where he was exposed to extreme heat and long hours.  
The physician also indicated that the appellant had several 
episodes of chest pain while in Egypt.  He then went on to 
opine that "[I]t is my opinion that the stress and extreme 
temperature ranges that [the appellant] experienced during 
his tour of duty in July and August 1987 contributed to and 
precipitated his myocardial infarction on October 1987.  [The 
appellant] experienced several episodes of chest pain while 
on active duty during this time.  He was exposed to extreme 
elements of heat and was required to carry heavy equipment 
and supplies. ... [T]he stress and duty of his tour in July and 
August 1987 contributed significantly and materially to his 
myocardial infarction."  

While this opinion does support the appellant's contention, 
the Board finds this opinion unpersuasive and unsupported by 
the record.  First, the Board notes, and the medical history 
makes clear, that the appellant's two heart attacks were both 
triggered by physical exertion immediately prior to each 
attack.  The appellant's first heart attack in December 1979 
was precipitated by "chopping wood," specifically cutting 
down a Christmas tree.  And a November 1987 medical report 
indicates that the October 1987 attack was precipitated 
immediately by the appellant's activity in setting some 
telephone poles.  There is no indication in the medical 
reports surrounding his two myocardial infarctions, that 
conditions such as those presented in the July/August 1987 
duty, to include extreme temperatures, long hours and poor 
accommodations, played a part in either of the appellant's 
attacks, let alone precipitated an adverse reaction over ten 
weeks later.  

Next, the appellant was specifically informed that he must 
avoid heavy exertion as a condition of maintaining active 
duty status.  The June 1986 Medical evaluation Board 
specifically stated that the appellant was unfit for active 
duty and he could be returned to active status despite his 
condition only if he was "not assigned to isolated areas, 
was to avoid heavy exertion and allowed to exercise at his 
own pace."  And another report in October 1986 indicated 
that the appellant was under "Code D: No mandatory strenuous 
physical activity."  The appellant was therefore aware, as 
were his superiors that he was not to engage in heavy 
exertion, including during annual training or other reserve 
duties.  Hence, contrary to the private physicians report, 
there was very likely no heavy exertion or strenuous physical 
activity on the part of the appellant during his deployment 
in Egypt.  This is also supported by the statement submitted 
by the appellant's commanding officer.  While noting the 
extreme temperatures and conditions, the long force 
protection missions, and the inadequate tentage and cots, the 
appellant's commander makes no mention of heavy lifting, 
exertion, or that the appellant "was required to carry heavy 
equipment and supplies."  And the Board also notes that the 
appellant himself does not contend, in his statements 
submitted to the RO, that the July/August 1987 service 
included heavy exertion.  As heavy exertion was the immediate 
precipitating factor in each the appellant's two myocardial 
infarctions, the Board finds a lack of heavy exertion during 
the appellant's July/August 1987 service noteworthy and 
unsupportive of his claim.  

Finally, the Board finds that it is unlikely that the 
appellant suffered chest discomfort during his July/August 
1987 deployment.  While the appellant's private physician 
notes this in his report, the Board finds that there is no 
other indication in the medical evidence supporting this 
finding.  There are no contemporaneous medical or treatment 
records, or other records to include buddy statements, 
indicating that the appellant complained of or sought 
treatment for chest pains during this time, nor does the 
statement submitted by the appellant's commander indicate 
that the appellant suffered chest discomfort during the 
deployment.  As noted previously, the appellant was aware of 
his condition and was also aware, from previous experience, 
of what problematic chest pains felt like.  Considering the 
appellant's past care for his condition, the Board finds it 
extremely unlikely that such pains would go unreported or 
untreated during the deployment.  This is especially true in 
light of the appellant's reaction to his two myocardial 
infarctions.  In each instance the appellant immediately 
sought treatment for his chest discomfort within hours of 
their onset.  The lack of independent verification underlying 
this portion of the private physician's report is therefore 
troubling.  Thus, given that the Board is not bound to accept 
a medical opinion based on history supplied by the appellant 
where that history is unsupported by the medical evidence, 
the Board finds that the opinion proffered by the veteran's 
private physician lacks credibility and is, therefore, of 
diminished probative value on the issue of entitlement to 
service connection for a heart condition.  See Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  See also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board is entitled to 
independently assess the credibility and weight of the 
evidence before it).

Similarly, the Board observes that, although the appellant 
may believe that there is an etiological relationship between 
his time spent in active duty for training, the weight of the 
evidence is against this contention.  And, although as a 
layperson the appellant is competent to describe symptoms 
that he might have observed, see Charles v. Principi, 16 Vet. 
App. at 374, the appellant is not competent to render medical 
diagnoses or to establish an etiological relationship between 
a disability and his service merely by his own assertions; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In that connection, the veteran's lay statement is 
not competent medical evidence showing aggravation of his 
heart condition during his period of active duty for 
training, and therefore is of no probative value.  Id.

For the reasons and bases discussed above, the Board finds 
the evidence of record does not support a finding that the 
appellant's October 1987 myocardial infarction was caused or 
precipitated by his July/August deployment to Egypt.  
Accordingly, the Board determines that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a heart condition.  The appeal is denied.




ORDER

Service connection for a heart condition is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


